DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 7-8, 12, and 20 are objected to because of the following informalities:  
In claim 1, line 1, “in the vasculature” should be “in [[the]] vasculature”
In claim 2, line 2, “the lumen” should be “the lumen of the catheter”
In claim 3, line 2, “its proximal and distal ends” should be “a proximal end and a distal end”
In claim 3, line 3, “expanded stated” should be “expanded state[[d]]”
In claim 7, line 1, “the vessel wall” should be “a vessel wall”
In claim 8, line 1, “sheath” should be “sheath.” (add period)
In claim 12, line 1, “the proximal end” should be “a proximal end”
In claim 20, line 1, “in the vasculature” should be “in [[the]] vasculature”
In claim 20, line 2, “a catheter” should be “the catheter”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the expandable element" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the expandable element” will be interpreted as “the self-expanding sheath” of preceding claims 1 and 3.
Regarding claim 13, the phrase "substantially snug" is indefinite because it is unclear to what degree of snugness satisfies the scope of “substantially” snug. For examination purposes, prior art that discloses in the specification or the drawings an inner diameter that is the same as the outer diameter of the guidewire will be interpreted as anticipating the claim limitation, whether or not the prior art positively recites the term “snug” or “tight-fit.” Claim 14 is rejected for incorporating the above limitation due to its dependency on claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joye et al (US 2015/0081007).
Regarding claim 1, Joye discloses:
A method of delivering a catheter (46; Fig. 8) to a location of interest in the vasculature (¶0014 – “open within the target vessel”), the method comprising: positioning a self-expanding sheath (48) within a lumen of the catheter (46; ¶0054 – “expandable guidewire capture element is disposed generally at a distal end 50 of the catheter body and a deployment handle assembly 52 is disposed at a proximal end 54 of the catheter body”); advancing the catheter (46) and the self-expanding sheath (48) in tandem over a guidewire (GW) (¶0054 – the two tubular members 46, 48 move together over the guidewire GW); and distally moving a distal end (64) of the self-expanding sheath (48) out from the lumen of the catheter (46) (Fig. 8) thereby causing the self-expanding sheath (48) to move from a collapsed state (solid lines of element 48 shown in Fig. 8) within the catheter (46) to an expanded state (dotted lines of element 48 shown in Fig. 8) outside the catheter (46), wherein when the self-expanding sheath (48) is in the expanded state both the self-expanding sheath and the catheter are distally advanceable in tandem (¶0055 – the guidewire GW is arranged to move with respect to the catheter 46 and sheath 48, which means that the catheter 46 and sheath 48 are moving in tandem over the guidewire GW with respect to the guidewire GW).  
Regarding claim 2, Joye discloses:
The method of claim 1, further comprising: contacting an outer surface of the self-expanding sheath (48) to the distal end (Fig. 8 – the distal end of the catheter 46 contacts the outer edge of sheath 48) of the lumen as the sheath is deployed (Fig. 8), and separating the catheter (46) from the vessel walls with the deployed sheath (Fig. 19 – because of the difference in diameters, when the sheath 48 is expanded, the catheter 46 is spaced from the outer walls of the vessel).  
Regarding claim 3, Joye discloses:
The method of claim 1, further comprising: forming a plurality of slits on the self-expanding sheath (48) between its proximal and distal ends (62, 64) (¶0055 – the space between each element 66 of the sheath 48 forms an elongated opening that can be interpreted as a slit, which are formed as the sheath expands); and causing, by the slits, the self-expanding sheath (48) to expand to the expanded stated (dotted lines of element 48 in Fig. 8) with an outer diameter greater than the outer diameter of the catheter (46) (Fig. 8).  
Regarding claim 4, Joye discloses:
The method of claim 3, further comprising: causing, by the slits, the expandable element (48) to form a "pear-like" shape in the expanded state (Fig. 8 – the expanded state of the sheath 48 is a round shape that tapers on either end, which is a pear-like shape).  
Regarding claim 7, Joye discloses:
The method of claim 1, further comprising: the self-expanding sheath (48) imparting an outward expansion force to the vessel wall as the self-expanding sheath (48) moves to the expanded state (¶0055 – “such an expanded cage structure will both place radially expansive forces against the aortic or other lumenal wall in which they are extended”).  
Regarding claim 8, Joye discloses:
The method of claim 1, the self-expanding sheath (48) being a polymeric self- expanding sheath (¶0014 – the sheath 48 is interpreted to be the embodiment of the device using a polymeric expanding element).  
Regarding claim 13, Joye discloses:
13. The method of claim 1, wherein a distal end (56) of the self-expanding sheath (48) comprises a tapered tip (56) comprising a diameter smaller than a diameter of a distal portion (64) of the sheath (48), the distal end (56) comprising an inner diameter configured substantially snug with the guidewire (GW) (Fig. 8 – the diameter of the opening at tip 56 is substantially the same as the diameter of the guidewire GW which would provide a substantially snug fit).  
Regarding claim 20, Joye discloses:
A method of delivering a catheter (46; Fig. 8) to a location of interest in the vasculature (¶0014 – “open within the target vessel”), the method comprising: distally moving a distal end (64) of a self-expanding sheath (48) out from a catheter (46) thereby causing the self-expanding sheath (48) to move from a collapsed state (solid lines of element 48 shown in Fig. 8) within the catheter to an expanded state (dotted lines of element 48 shown in Fig. 8) outside the catheter (46); and distally advancing the self-expanding sheath (48) and the catheter (46) in tandem when the self-expanding sheath (48) is in the expanded state (¶0055 – the guidewire GW is arranged to move with respect to the catheter 46 and sheath 48, which means that the catheter 46 and sheath 48 are moving in tandem over the guidewire GW with respect to the guidewire GW).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Joye in view of Chou et al (US 2017/0020540).
Regarding claim 14, Joye discloses the method of claim 13 but is silent regarding “a lubricant in at least one of the guidewire, an inner diameter of the sheath, the outer diameter of the sheath, and the inner diameter of the catheter.” However, Chou teaches a catheter using a guide system (Fig. 4) with an expandable element, thus being in the same field of endeavor, that further uses a lubricious coating on an inner surface or an outer surface of a catheter or sheath in order to reduce friction during tracking (¶0261). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Joye to incorporate a lubricant as taught by Chou in order to reduce friction during use of the device, as recognized by Chou.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Joye in view of Farhat et al (US 2015/0297250).
Regarding claim 15, Joye discloses the method of claim 1 but is silent regarding “a radiopaque band proximal to a distal end of the sheath.” However, Farhat teaches an over-the-wire catheter system (Fig. 1), thus being in the same field of endeavor, that comprises a radiopaque band (122) proximal to a distal end of an expandable sheath (110) “to aid visualization via radiographic imaging” (¶0074). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Joye to incorporate a radiopaque band as taught by Farhat in order to aid visualization of the catheter during use, as recognized by Farhat. 
Allowable Subject Matter
Claims 5, 6, 9-12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783